

 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


A Stock Purchase Agreement made the 8th day of December 2010 by and between BIG
CAT ENERGY CORPORATION, a Nevada corporation (“Big Cat”) whose address is PO Box
500, Upton, Wyoming 82730 and HIGH PLAINS GAS, INC., a Nevada corporation (“High
Plains”) whose address is 3601 Southern Rd, Gillette, Wyoming 82718.


RECITALS


WHEREAS Big Cat is a publicly held company engaged in the distribution and sale
of certain natural resources technology; and


WHEREAS High Plains is a publicly held company engaged in the business of
exploration of natural resource properties in the United States; and


 WHEREAS High Plains desires to purchase 20,000,000 shares of the common stock,
par value $.001 per share, of Big Cat (the “Big Cat Stock”) and Big Cat is
willing sell the Big Cat Stock and to receive part payment through the purchase
of restricted common stock, par value $.001 per share of High Plains (the “High
Plains Stock”) as provided herein and to grant High Plains a seat on Big Cat’s
Board of Directors;


THEREFORE, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


AGREEMENT


1.  
Stock Purchase.   High Plains agrees to purchase 20,000,000 restricted shares
(the “Big Cat Shares”) of common stock of Big Cat at a price of $.03 per share
for a total purchase price of $600,000.   In connection with the purchase, Big
Cat agrees to issue to High Plains warrants (the “Big Cat Warrants”) to purchase
10,000,000 additional restricted shares of the common stock of Big Cat, in the
form attached hereto as Exhibit A, such warrants being exercisable at $0.15 each
for a period of five (5) years from the date of Closing.    The Big Cat Shares
and the Big Cat Warrants shall be issued and delivered into Escrow with Cutler
Law Group for delivery to High Plains within two business days after all funds
reflected in paragraph 2 hereto are paid in full.




 
1

--------------------------------------------------------------------------------

 

2.  
Payment.    High Plains agrees to pay for the stock purchase as follows:



(a)  
$75,000 wired to Big Cat on or before November 24, 2010 (which Big Cat hereby
acknowledges receipt in full).

 
(b)  
An additional $50,000, wired to Big Cat on or before December 15, 2010.

 
(c)  
An additional $75,000, wired to Big Cat on or before December 31, 2010.

 
(d)  
The balance of the purchase price paid by issuing to Big Cat such number of
restricted shares of High Plains common stock equal to four hundred thousand
dollars ($400,000) divided by 75% of the volume weighted average trading price
of the High Plains shares for the five trading days prior to the execution of
this Agreement.   Such shares shall be issued into Escrow with Cutler Law Group
and delivered within 2 business days after all of the foregoing funds are paid
in full.

 


 
3.  
Closing and Post Closing Matters.    The Closing of the purchase and sale

 
transactions (the "Closing") will occur informally and shall be effective upon
satisfaction of the conditions precedent specified below which shall occur on or
before December 10, 2010, 5:00 pm Mountain Standard Time unless otherwise agree
by the parties.   Conditions precedent to the Closing are as follows:
 
1-  
Each party shall have received an executed copy of this Agreement with Exhibits

 
2-  
High Plains shall have wired the $75,000 payment to Big Cat as provided herein.

 
3-  
High Plains and Big Cat execute and enter into that certain Registration Rights
Agreement (“Registration Rights Agreement”) in the form attached hereto as
Exhibit B.

 


 
Post Closing,
 


 
1.  
High Plains shall deliver to Escrow a stock certificate for the High Plains
Stock and a letter stating the basis of the computation of the number of shares
represented by the certificate within ten days of the Closing.

 
2.  
Big Cat shall have delivered to Escrow an original stock certificate of Big Cat
for 20,000,000 restricted common shares and a warrant to purchase an additional
10,000,000 restricted shares, on terms provided herein, within ten days of the
Closing.

 
3.  
On or before December 15, 2010, High Plains shall wire $50,000 to Big Cat’s
account.

 
4.  
On or before December 31, 2010, High Plains shall wire $75,000 to Big Cat’s
account.

 

 
2

--------------------------------------------------------------------------------

 

5.  
Big Cat shall register the Big Cat Stock and the shares of common stock issuable
upon exercise of the Warrant (the “Warrant Shares”) pursuant to the terms of the
Registration Rights Agreement.

 
6.  
Each party may publicly announce the transaction by press release or pursuant to
Form 8-K as soon as Closing has occurred, or as otherwise required by law.

 


 
4.  
 Board Appointment.   The Board of Directors of Big Cat has appointed

 
______________to serve as a member of Big Cat’s Board of Directors, effective
upon the Closing and to serve until a successor is elected and qualified.  A
Certificate of the Corporate Secretary of Big Cat including a copy of the Board
Resolution approving the board appointment of the High Plains nominee is
attached hereto as Exhibit A.   High Plains agrees that its nominee will
promptly provide a completed Directors and officers Questionnaire and any other
necessary information to prepare SEC disclosure regarding the nominee’s business
and professional background.
 
 
5.   Exempt Offering.   Each party agrees and acknowledges that the offer and
issuance to High Plains of the Big Cat Stock and the offer and issuance of the
High Plains Stock to Big Cat is made pursuant to the exemption found in Section
4(2) of the Securities Act of 1933 and/or Regulation D and other available
exemptions as an offering exempt from registration and that each party has
access to meaningful current information concerning the other and that such
information has been made available to each party through publicly available
reports and other disclosure.    Each party is able to fend for itself, to
require disclosure of all information deemed material to an investment decision
and to comprehend, review and understand disclosed information, risks of the
investment and the business and operations of the issuer. Big Cat and High
Plains are each a public reporting company filing periodic reports with the
Securities and Exchange Commission and each party has had opportunity to review
the publicly filed reports of the other for at least the last year.
 
 
6. Document Availability and Disclosure.   .A list of the filed periodic reports
during the last three years for each of the parties is attached as Exhibits B
and C respectively and such publicly filed documents are incorporated herein by
this reference (the “SEC Documents”), however such lists are not exhaustive and
do not contain every filing of record for Big Cat and High Plains respectively,
as found at www.SEC.gov.   Each of High Plains and Big Cat has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act.  As of their respective dates, the
financial statements of disclosed in the SEC Documents (the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except
 

 
3

--------------------------------------------------------------------------------

 

 
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and, fairly
present in all material respects the financial position of such party as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).  The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.  No other information provided by or
on behalf of one party to the other which is not included in the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 
7.           Representations and Warranties of Big Cat.   Big Cat  understands
 
that the High Plains Stock is being sold in reliance upon exemptions provided in
the Securities Act of 1933 (the "Securities Act") or Regulation D thereunder for
transactions involving private placement of limited offers and sales of its
securities and Big Cat (for itself and its successors and assigns) makes the
following representations, declarations and warranties with the intent that the
same be relied upon in determining the suitability of the undersigned as an
investor in High Plains. The following representations, warranties and
agreements shall survive the Closing Date.


(a)  
Big Cat has received, read carefully and understands all exhibits hereto

and public documents incorporated herein by reference.


(b) Big Cat is a corporation, duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has qualified as a foreign
corporation and is in good standing, under the laws of all jurisdictions where
the failure to so qualify would have a material adverse effect on its
business.  Big Cat has made available to High Plains true, complete and correct
copies of its articles of incorporation and by-laws, as amended to date and Big
Cat is not in violation of any of such charter documents.  The minute book of
High Plains has been made available to Big Cat and is true, correct and complete
in all material respects.
 

 
4

--------------------------------------------------------------------------------

 

(c)           The execution, delivery and performance by Big Cat of this
Agreement is within Big Cat’s legal right, power and capacity, requires no
action by or in respect of, or filing with, any governmental body, agency, or
official and does not and will not contravene, or constitute a default under,
any provision of applicable law or regulation or of any agreement, judgment,
injunction, order, decree or other instrument to which Big Cat is a party or by
which Big Cat or any of its properties is bound. This Agreement constitutes,
when executed and delivered, a valid and binding agreement of Big Cat,
enforceable against Big Cat in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and by equitable principles.


(d) there are no material pending or threatened litigation or liabilities
(contingent or otherwise) affecting the business of Big Cat not previously
disclosed in the publicly available reports of Big Cat.


(e) Big Cat’s total issued and outstanding common equity as of November 19, 2010
was 43,844,334 shares of common stock and warrants and stock options to purchase
12,235,000 shares of restricted common stock at prices between $.14-$.75 per
share.  All of such outstanding shares have been validly issued and are fully
paid and  nonassessable.  No shares of Common Stock are subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by Big Cat.  As of the date hereof and as disclosed above, (i) there
are no undisclosed outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of Big Cat or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
Big Cat or any of its subsidiaries is or may become bound to issue additional
shares of capital stock of B ig Cat or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of Big Cat or any of its subsidiaries, (ii) there are no
outstanding debt securities (iii) there are no outstanding registration
statements and (iv) there are no agreements or arrangements under which Big Cat
or any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to the Registration Rights
Agreement).  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or therein.



 
5

--------------------------------------------------------------------------------

 

(f) there has been no material adverse change in the accuracy of the financial
statements of Big Cat and any subsidiaries or in the business and financial
condition of Big Cat not reported in the publicly filed reports of Big Cat.


(g) there has been no material default by Big Cat or any subsidiary under any
material contract included in the business of Big Cat or any subsidiaries;


(h) High Plains has made available to Big Cat during the course of this
transaction and prior to the purchase of any of the High Plains Stock, the
opportunity to ask questions of and receive answers from representatives of High
Plains concerning the terms and conditions of the offering described herein and
to obtain any additional information necessary to verify the information
contained in the Exhibits or otherwise relative to the financial data and
business of High Plains, to the extent that such party possessed such
information or can acquire it without unreasonable effort or expense, and all
such questions, if asked, have been answered satisfactorily and all such
documents, if examined, have been found to be fully satisfactory.


(i) Big Cat understands and acknowledges that:


(i) Big Cat must bear the economic risk of Big Cat’s investment in the High
Plains Stock for an indefinite period.


(ii) the High Plains Stock has not been registered under the Securities Act or
any state securities laws, as applicable, and is being offered and sold in
reliance upon exemptions provided in the Securities Act and state securities
laws, as applicable, for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless the High Plains Stock is
subsequently registered under the Securities Act and applicable state laws or
unless an exemption from such registration is available;


(iii) Big Cat is acquiring the High Plains Stock for investment purposes, only
for the account of the Big Cat and not with any view toward a distribution
thereof;


(iv) Big Cat is acquiring the High Plains Stock for Big Cat’s own account rather
than as a representative or nominee of others;



 
6

--------------------------------------------------------------------------------

 

(v) Big Cat has no contract, undertaking, agreement or arrangement with any
person to sell, transfer or pledge to such person or anyone else any of the High
Plains Stock which Big Cat hereby agrees to acquire or any part thereof, and big
Cat has no present plans to enter into any such contract, undertaking, agreement
or arrangement;


(vi) Big Cat understands that the High Plains Stock cannot be sold or
transferred without compliance with applicable securities laws.


(vii) Big Cat understands that High Plains does not have any obligation or
intention to register the High Plains Stock for sale under the Securities Act or
any state or other securities laws;


(viii) Big Cat has no right to require the registration of the High Plains Stock
under the Securities Act or state securities laws or other securities
regulations;


(ix)  Big Cat consents that any certificates representing the High Plains Stock
will bear a restrictive legend prohibiting the transfer of the High Plains
Stock.  Big Cat further consents and agrees that the High Plains Stock is a
restricted security which cannot be transferred or sold in the absence of
registration or the availability of an exemption from registration, as
determined by counsel.
 
 
(j) Big Cat is aware and acknowledges that the High Plains Stock involves
substantial risk of loss and there is no assurance of any income from such
investment and because there are substantial restrictions on the transferability
of the High Plains Stock it may not be possible for Big Cat to liquidate its
investment readily in any event, including in case of an emergency.
 
 
(k) Big Cat has evaluated the risks of investing in the High Plains Stock, and
has determined that the High Plains Stock is a suitable investment for Big
Cat.  Big Cat can bear the economic risk of this investment and can afford a
complete loss of the investment in the High Plains Stock. In evaluating the
suitability of an investment in the stock, Big Cat has not relied upon any
representations or other information (whether oral or written) other than as set
forth in this Agreement and the Exhibits hereto, as well as its knowledge of the
business of High Plains and access to the documents and records of High Plains.


(l)   Any information which Big Cat has heretofore furnished to High Plains with
respect to Big Cat is correct and complete as of the date of this Agreement.

 
7

--------------------------------------------------------------------------------

 



(m) The representations, warranties, agreements, undertakings and
acknowledgments made by Big Cat in this Agreement are made with the intent that
they be relied upon by High Plains in determining Big Cat’s  suitability as a
purchaser of the High Plains Stock, and shall survive Big Cat’s purchase.


7.  
Representations and Warranties of High Plains. High Plains understands

that the Big Cat Stock is being sold in reliance upon exemptions provided in the
Securities Act of 1933 (the "Securities Act") or Regulation D thereunder for
transactions involving private placement of limited offers and sales of its
securities and High Plains (for itself and and its successors and assigns) makes
the following representations, declarations and warranties with the intent that
the same be relied upon in determining the suitability of the undersigned as an
investor in Big Cat. The following representations, warranties and agreements
shall survive the Closing Date.


(a) High Plains has received, read carefully and understands all exhibits hereto
and public documents incorporated herein by reference.


(b) High Plains is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Nevada and has qualified as a
foreign corporation and is in good standing, under the laws of all jurisdictions
where the failure to so qualify would have a material adverse effect on its
business.  High Plains has made available to Big Cat true, complete and correct
copies of its articles of incorporation and by-laws, as amended to date and High
Plains is not in violation of any of such charter documents.  The minute book of
High Plains has been made available to Big Cat and is true, correct and complete
in all material respects.
 
(c)           The execution, delivery and performance by High Plains of this
Agreement is within High Plains' legal right, power and capacity, requires no
action by or in respect of, or filing with, any governmental body, agency, or
official and does not and will not contravene, or constitute a default under,
any provision of applicable law or regulation or of any agreement, judgment,
injunction, order, decree or other instrument to which High Plains is a party or
by which High Plains or any of its properties is bound. This Agreement
constitutes, when executed and delivered, a valid and binding agreement of High
Plains, enforceable against High Plains in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and by equitable principles.



 
8

--------------------------------------------------------------------------------

 

(d) there are no material pending or threatened litigation or liabilities
(contingent or otherwise) affecting the business of High Plains not previously
disclosed in the publicly available reports of High Plains.


(e) High Plains’ total issued and outstanding common equity as of December 3,
2010 does not exceed 87,000,000 shares of common stock.


(f) there has been no material adverse change in the accuracy of the financial
statements of High Plains and any subsidiaries or in the business and financial
condition of High Plains not reported in the publicly filed reports of High
Plains


(g) there has been no material default by High Plains or any subsidiary under
any material contract included in the business of High Plains or any
subsidiaries;


(h) Big Cat has made available to High Plains during the course of this
transaction and prior to the purchase of any of the Big Cat Stock, the
opportunity to ask questions of and receive answers from representatives of Big
Cat concerning the terms and conditions of the offering described herein and to
obtain any additional information necessary to verify the information contained
in the Exhibits or otherwise relative to the financial data and business of Big
Cat, to the extent that such party possessed such information or can acquire it
without unreasonable effort or expense, and all such questions, if asked, have
been answered satisfactorily and all such documents, if examined, have been
found to be fully satisfactory.


(i) High Plains understands and acknowledges that:


(i) High Plains must bear the economic risk of High Plains' investment in the
Big Cat Stock for an indefinite period.


(ii) the Big Cat Stock has not been registered under the Securities Act or any
state securities laws, as applicable, and is initially being offered and sold in
reliance upon exemptions provided in the Securities Act and state securities
laws, as applicable, for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless the Big Cat Stock is
subsequently registered under the Securities Act and applicable state laws or
unless an exemption from such registration is available;


(iii) High Plains is purchasing the Big Cat Stock for investment purposes, only
for the account of the High Plains;


(iv) High Plains is investing in the Big Cat Stock for High Plains’ own account
rather than as a representative or nominee of others;

 
9

--------------------------------------------------------------------------------

 



(v) High Plains has no contract, undertaking, agreement or arrangement with any
person to sell, transfer or pledge to such person or anyone else any of the Big
Cat Stock which High Plains hereby agrees to purchase or any part thereof, and
High Plains has no present plans to enter into any such contract, undertaking,
agreement or arrangement;


(vi) High Plains understands that the Big Cat Stock cannot be sold or
transferred without compliance with applicable securities laws


 (viii) High Plains has the right to require the registration of the Big Cat
Stock and the Warrant Shares under the Securities Act or state securities laws
or other securities regulations in accordance with the terms of the Registration
Rights Agreement;


(ix)  High Plains consents that any certificates representing the Big Cat Stock
will initially bear a restrictive legend prohibiting the transfer of the Big Cat
Stock.  Subsequent to registration of the Big Cat Stock and the Warrant Shares,
such certificates will not bear any restrictive legend.
 
 
(j) High Plains is aware and acknowledges that the Big Cat Stock involves
substantial risk of loss and there is no assurance of any income from such
investment and because there are substantial restrictions on the transferability
of the Big Cat Stock it may not be possible for High Plains to liquidate its
investment readily in any event, including in case of an emergency.
 
 
(k) High Plains has evaluated the risks of investing in the Big Cat Stock, and
has determined that the Big Cat Stock is a suitable investment for High Plains.
High Plains can bear the economic risk of this investment and can afford a
complete loss of the investment in the Big Cat Stock. In evaluating the
suitability of an investment in the Stock, High Plains has not relied upon any
representations or other information (whether oral or written) other than as set
forth in this Agreement and the Exhibits hereto, as well as its knowledge of the
business of Big Cat and access to the documents and records of Big Cat.


(l)   Any information which High Plains has heretofore furnished to Big Cat with
respect to High Plains is correct and complete as of the date of this Agreement.


(m) The representations, warranties, agreements, undertakings and
acknowledgments made by High Plains in this Agreement are made with the intent
that they be relied upon by Big Cat in determining High Plains' suitability as a
purchaser of the Big Cat Stock, and shall survive High Plains' purchase.



 
10

--------------------------------------------------------------------------------

 

9. Indemnification. Each party to this agreement recognizes that the offer of
its stock to the other was made in reliance upon the investor’s representations
and warranties set forth in Paragraphs 7 and 8 above.    Each party agrees to
indemnify the other and any affiliates and to hold each other harmless from and
against any loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement contained in this Agreement or in any
other document provided by one party to the other in connection with an
investment in the stock of the other.   Each party further hereby agrees to
indemnify the other and any affiliates, and to hold them harmless against all
liabilities, costs or expenses (including reasonable attorneys' fees) arising as
a result of the sale or distribution of the stock of the other in violation of
the Securities Act or other applicable law or any misrepresentation or breach
with respect to the matters set forth herein. In addition, each party agrees to
indemnify the other and any affiliates and to hold such persons and firms
harmless from and against, any and all loss, damage, liability or expense,
including costs and reasonable attorneys' fees, to which they may be put or
which they may incur or sustain by reason of or in connection with any
misrepresentation made by them with respect to the matters about which
representations and warranties are required by the terms of this Agreement, or
any breach of any such warranties or any failure to fulfill any covenants or
agreements set forth herein. Notwithstanding any provision of this Agreement,
neither party waives any rights granted to it under applicable securities laws.


10. Fees and Expenses.  Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders fees for any and all such advisors employed by such party.  Further, the
parties will indemnify each other against any claims, costs, losses, expenses or
liabilities arising from any claim for commissions, finder's fees or other
compensation in connection with the contemplated transaction which may be
asserted by any person based on any agreement or arrangement for payment by the
other party.    The prevailing party in any litigation regarding the
construction or enforcement of this Agreement shall be entitled to recover its
costs and reasonable attorneys fees.


11. General. This Agreement (including Exhibits hereto)


(a)  
shall be binding upon the parties and their respective  successors and assigns,

(b)  
shall be governed, construed and enforced in accordance with the laws of the
State of Nevada without reference to any principles of conflicts of law and each
party consents to the exclusive jurisdiction of the courts of the state of
Nevada in respect of any and all disputes arising under this Agreement

(c)  
  may be amended, modified or waived only with the written consent of the
parties;


 
11

--------------------------------------------------------------------------------

 

(d) may be executed in one or more counterparts, each of which shall be deemed
an
original and all of which taken together shall constitute one and the same
instrument.
 
(e) may not be transferred or assigned, without the prior written consent of
both parties.

      (f) contains the entire contract between  the parties with respect to the
transactions
contemplated hereunder and supersede all prior arrangements or understandings
with respect thereto.



 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


BIG CAT  ENERGY CORPORATION






/s/ Tim Barritt___________________________________
TIM BARITT, CEO & PRESIDENT




HIGH PLAINS GAS, INC.






/s/ Mark Hettinger___________________________________
MARK D. HETTINGER, CEO



 
13

--------------------------------------------------------------------------------

 

Exhibit A


CERTIFICATE OF SECRETARY


Richard G. Stifel, corporate secretary of Big Cat Energy Corporation hereby
certifies that the following resolutions were adopted by the Board of Directors
of Big Cat Energy Corporation at a meeting of the Board duly called and held
November 23, 2010:


RESOLVED                                that the Company enter into a Definitive
Agreement with High Plains Gas, Inc.  for the sale of 20,000,000 shares of
restricted common stock of the Company to High Plains Gas, Inc. for and in
consideration of $600,000 payable $200,000 in cash and $400,000 in restricted
common stock of High Plains with the $400,000 value based on a per share price
of 75% of the volume weighted average trading price of the High Plains shares
for the 5 days prior to the execution of this Agreement;  and


RESOLVED further that the Company issue 10,000,000 warrants to purchase
restricted common stock of the Company to High Plains, such warrants being
exercisable for a period of five years from the date of signature of the
Definitive Agreement at an exercise price of $.15 per share; and


RESOLVED further that the Company shall enter into and execute a Registration
Rights Agreement with High Plains Gas, Inc. of even date with the Definitive
Agreement; and




RESOLVED further that the Company approves appointment of a nominee of High
Plains, being _____________,  to serve as a member of the Board of Directors of
the Company to commence service effective upon the Closing of the Definitive
Agreement; and


RESOLVED further that the officers of the Company are authorized to carry out
the intents and purposes of the foregoing resolutions.


DATED the 23 day of November, 2010






/s/ Richard G Stifel___________________________________
Richard G. Stifel, Corporate Secretary

 
14

--------------------------------------------------------------------------------

 

Exhibit B




High Plains Gas, Inc.
SEC Periodic Reports 2008 - 2010
(does not include all filings – see www.SEC.gov)
Filings
Description
Filing Date
10QSB
Optional form for quarterly and transition reports of small business issuers
2/13/2008
10KSB
Optional form for annual and transition reports of small business issuers
[Section 13 or 15(d), not S-B Item 405]
6/24/2008
8-K
Current report, item 5.02
8/18/2008
10-Q
Quarterly report [Sections 13 or 15(d)]
8/27/2008
8-K
Current report, item 5.02
10/30/2008
8-K
Current report, items 1.01 and 7.01
10/31/2008
10-Q
Quarterly report [Sections 13 or 15(d)]
11/14/2008
8-K
Current report, item 5.02
11/20/2008
10KSB/A
[Amend] Optional form for annual and transition reports of small business
issuers [Section 13 or 15(d), not S-B Item 405]
11/26/2008
10KSB/A
[Amend][Cover] Optional form for annual transition reports of small business
issuers [Section 13 or 15(d), not S-B Item 405]
11/26/2008
10KSB/A
[Amend][Cover] Optional form for annual and transition reports of small business
issuers [Section 13 or 15(d), not S-B Item 405]
12/10/2008
10-Q
Quarterly report [Sections 13 or 15(d)]
2/10/2009
8-K
Current report, items 5.02 and 9.01
2/19/2009
10KSB/A
[Amend][Cover] Optional form for annual and transition reports of small business
issuers [Section 13 or 15(d), no S-B item 405]
3/11/2009
DEF 14C
Other definitive information statements
4/9/2009
10-Q/A
[Amend] Quarterly report [Sections 13 or 15(d)]
5/1/2009
10-Q/A
[Amend] Quarterly report [Sections 13 or 15(d)]
5/1/2009
10-Q/A
[Amend] Quarterly report [Sections 13 or 15(d)]
5/1/2009
8-K
Current report, item 5.02
6/17/2009
10-K
Annual report [Section 13 and 15(d), no S-K Item 405]
6/29/2009
8-K
Current report, items 1.01 and 9.01
7/20/2009
8-K
Current report, items 1.01 and 9.01
7/29/2009
8-K
Current report, item 5.02
8/24/2009
10-Q
Quarterly report [Sections 13 or 15(d)
9/18/2009
8-K
Current report, items 5.02 and 9.01
11/4/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
11/23/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
2/22/2010
10-K
Annual report [Section 13 and 15(d), no S-K Item 405]
7/14/2010
8-K
Current report, items 1.01 and 9.01
8/4/2010
10-Q
Quarterly report [Section 13 or 15(d)]
8/20/2010
8-K
Current report, items 5.03, 8.01, and 9.01
10/6/2010
8-K
Current report, items 1.01, 2.01, 5.01 and 9.01
10/22/2010




 
15

--------------------------------------------------------------------------------

 

Exhibit C




Big Cat Energy Corp.
SEC Periodic Reports 2008 - 2010
(does not include all filings – see www.SEC.gov)
 
Filings
Description
Filing Date
8-K
Current report, items 7.01 and 9.01
1/23/2008
DEF 14C
Other definitive information statements
3/11/2008
10QSB
Optional form for quarterly and transition reports of small business issuers
3/14/2008
8-K
Current report, items 7.01 and 9.01
3/31/2008
8-K
Current report, items 3.02 and 9.01
5/7/2008
8-K/A
[Amend] Current report, items 3.02 and 9.01
5/13/2008
8-K
Current report, item 7.01
6/25/2008
10-K
Annual report [Section 13 and 15(d), not S-K Item 405]
7/29/2008
8-K
Current report, items 4.01 and 9.01
8/4/2008
10-Q
Quarterly report [Sections 13 or 15(d)]
9/11/2008
8-K
Current report, items 7.01 and 9.01
10/6/2008
8-K
Current report, item 4.01
11/3/2008
8-K/A
[Amend] Current report, items 4.01 and 9.01
11/10/2008
8-K
Current report, items 7.01 and 9.01
11/12/2008
10-Q
Quarterly report [Sections 13 or 15(d)]
12/10/2008
8-K
Current report, items 7.01 and 9.01
12/15/2008
8-K
Current report, items 7.01 and 9.01
3/9/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
3/16/2009
8-K
Current report, item 8.01
4/10/2009
8-K
Current report, items 7.01, 8.01, and 9.01
4/20/2009
10-Q/A
[Amend] Quarterly report [Sections 13 or 15(d)]
5/4/2009
10-K/A
[Amend] Annual report [Section 13 and 15(d), not S-K Item 405]
5/5/2009
8-K
Current report, items 7.01 and 9.01
7/6/2009
8-K
Current report, item 5.02
7/10/2009
8-K
Current report, item 5.02
7/13/2009
10-K
Annual report [Section 13 and 15(d), not S-K Item 405]
7/29/2009
8-K
Current report, item 7.01
8/10/2009
8-K
Current report, items 8.01 and 9.01
8/31/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
9/11/2009
8-K
Current report, item 9.01
10/21/2009
8-K
Current report, items 8.01 and 9.01
12/10/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
12/11/2009
8-K
Current report, item 5.02
12/30/2009
10-Q
Quarterly report [Sections 13 or 15(d)]
3/8/2010
8-K
Current report, items 3.02 and 9.01
4/13/2010
10-K
Annual report [Section 13 and 15(d), no S-K Item 405]
8/10/2010
10-Q
Quarterly report [Sections 13 or 15(d)]
9/10/2010







 
 

--------------------------------------------------------------------------------